                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:20-CV-00124-GCM-DCK
 RICHARD LYNAL FLACK,

                  Plaintiff,

     v.                                                             ORDER

 ANDREW M. SAUL,

                  Defendant.


          THIS MATTER comes before the Court on Plaintiff’s Motion for Summary Judgment

(ECF Doc. 12) and Defendant’s Motion for Summary Judgment (ECF Doc. 14), as well as the

parties’ briefs and exhibits.

          Having fully considered the written arguments, administrative record, and applicable

authority, the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence. Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

          I.     PROCEDURAL HISTORY

          The Court adopts the procedural history as stated in the parties’ briefs. Plaintiff filed this

action on May 26, 2020. He argues the ALJ erred in that the ALJ failed to provide an accurate

and logical bridge between the evidence presented and the ALJ’s conclusion that Plaintiff’s

subjective claims were not supported by the record. Plaintiff further argues the ALJ erred by

failing to give weight to the vocational expert’s testimony that all employment would be eliminated

for an individual who would have interruptions from the work station, or the workplace, as needed
and in the individual’s sole discretion. Any additional relevant facts are set forth in the discussion

section below.

       II.       STANDARD OF REVIEW

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

the Fourth Circuit noted that “[s]ubstantial evidence has been defined as being ‘more than a

scintilla and do[ing] more than creat[ing] a suspicion of the existence of a fact to be established.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” 782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson, 402 U.S. at 401); see also

Seacrist v. Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see
also Schweiker, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing

court disagrees with the outcome, so long as there is “substantial evidence” in the record to support

the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

         III.     DISCUSSION

         If a claimant is found to be disabled,1 the agency must periodically review whether the

claimant’s medical records demonstrate continued entitlement to disability insurance benefits. 20

C.F.R. § 404.1594(a). The agency must determine if there has been any medical improvement in

the claimant’s impairment(s) and, if so, whether the medical improvement is related to the

claimant’s ability to work. Id. In evaluating whether a claimant is still entitled to benefits, the

agency conducts an eight-step sequential evaluation process. Id. § 404.1594(f). Here, prior to step

seven of the sequential evaluation process, the ALJ assessed Plaintiff’s residual functional capacity

(“RFC”)2 and found Plaintiff could perform medium work except that he could “occasionally

climb ladders, ropes, and scaffolds” and should “avoid concentrated exposure to hazards such as

unprotected heights and dangerous machinery.” Tr. at 20. At step seven, the ALJ concluded

Plaintiff could not perform past relevant work. Id. at 24. However, at step eight, the ALJ found

that since February 1, 2016, Plaintiff could perform a significant number of jobs in the national

economy, and his disability had ended on February 1, 2016. Id. at 24–25.

         Plaintiff first argues that the ALJ erred because he failed to provide an accurate and logical

bridge between Plaintiff’s testimony and the ALJ’s conclusion that Plaintiff’s testimony regarding


1
  Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an “inability to engage in
any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12
months . . . .” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995).
2
  The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do despite his
limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and extent of [the
claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for work activity
on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).
his symptoms was not entirely consistent with the objective medical evidence and other evidence.

An RFC assessment must include a narrative describing how the evidence supports each

conclusion and must “build an accurate and logical bridge” from the evidence to the ALJ’s

conclusion. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v. Apfel, 227

F.3d 863, 872 (7th Cir. 2000)). Such narrative should also discuss the evidence the ALJ found

credible and why the ALJ found that evidence credible. Id. Remand may be appropriate when

“an ALJ fails to assess a claimant’s capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s analysis frustrate meaningful

review.” Id. at 188 (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)). However, the

ALJ is not required to discuss every piece of evidence in formulating the RFC. Reid v. Comm’r

of Soc. Sec., 769 F.3d 861, 865–66 (4th Cir. 2014).

       The Court has carefully reviewed the record, the authorities, and the parties’ arguments.

The ALJ thoroughly discussed his conclusion that Plaintiff’s statements were not consistent with

the objective medical evidence and other evidence. Tr. at 20–24. The ALJ’s decision contains

extensive discussion regarding the objective evidence on the record, discussion regarding the

relevant symptoms to which Plaintiff testified, discussion regarding Plaintiff’s daily activities, and

explanations regarding the evidence the ALJ found credible and why he found that evidence

credible. The ALJ’s analysis does not frustrate meaningful review, and it is supported by

substantial evidence.

       Turning to Plaintiff’s second assignment of error, Plaintiff argues the ALJ erred in failing

to credit the vocational expert’s testimony that all employment would be eliminated for an

individual who would have interruptions from the work station, or the workplace, as needed and

in the individual’s sole discretion. A vocational expert’s opinion must be based on a consideration
of all the evidence in the record and must be in response to a proper hypothetical question setting

forth the claimant’s impairments. Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989). Here, based

on his review of all the evidence in the record, the ALJ did not conclude that Plaintiff would need

to have interruptions from the work station, or the workplace, as needed and in the individual’s

sole discretion. See Tr. 20–25. The ALJ was not required to give weight to the opinion of the

vocational expert that all employment would be eliminated for an individual who would have

interruptions from the work station, or the workplace, as needed and in the individual’s sole

discretion, because such a hypothetical was not based on claimant’s found impairments or the

record, as set forth in the ALJ’s decision. The ALJ concluded that Plaintiff had been able to

perform a significant number of jobs in the national economy since February 1, 2016, and the

Court concludes the ALJ’s decision was based on substantial evidence.

       IV.        ORDER

       IT IS THEREFORE ORDERED:

   1. Plaintiff’s Motion for Summary Judgment (ECF Doc. 12) is DENIED; Defendant’s

       Motion for Summary Judgment (ECF Doc. 14) is GRANTED; and the Commissioner’s

       decision is AFFIRMED;

   2. The Clerk is directed to send copies of this Memorandum and Order to counsel for the

       parties.

       SO ORDERED.


                                         Signed: April 29, 2021
